
	
		I
		111th CONGRESS
		1st Session
		H. R. 399
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Dingell (for
			 himself and Mrs. Maloney) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To direct the Secretary of Labor to make a grant to a
		  public university to establish the Center for the Study of Women and Workplace
		  Policy.
	
	
		1.FindingsCongress finds the following:
			(1)According to a 2003
			 Government Accountability Office report, even after accounting for factors such
			 as occupation, industry, race, marital status, job tenure, and differing work
			 patterns, all of which affect earnings, women are paid, on average, 80 cents
			 compared to every dollar that men are paid.
			(2)According to the
			 same report, the earnings gap between men and women has persisted without
			 statistically significant changes for the past two decades.
			(3)According to a
			 2001 report by the Bureau of Labor Statistics, the earnings gap among working
			 men and women is widest among parents.
			(4)Some women choose
			 to trade advancing in their careers or higher earnings for a job offering the
			 flexibility to manage family responsibilities alongside work.
			(5)According to a 2001
			 Government Accountability Office study, in 1995 and 2000, female full-time
			 managers earned less than their male counterparts.
			(6)According to the
			 same study, in 7 of the 10 industries studied, the earnings gap between female
			 and male full-time managers actually widened between 1995 and 2000.
			(7)Women make up 46
			 percent of the workforce but represent just 12 percent of all corporate
			 officers.
			(8)A
			 reason for the continuing earnings disparity might be discrimination as to
			 which roles are considered acceptable for men and women and how women are
			 viewed in the workplace.
			(9)According to the
			 February 2004 Monthly Labor Review of the Bureau of Labor Statistics, the
			 Department of Labor projects that the United States work force is growing at a
			 rate of 1 percent per year, in part due to the continually increased presence
			 of women.
			2.Center for the
			 Study of Women and Workplace Policy
			(a)EstablishmentThe
			 Secretary of Labor shall make a grant to an eligible university to establish
			 the Center for the Study of Women and Workplace Policy (referred
			 to in this Act as the Center).
			(b)Use of
			 funds
				(1)Compilation and
			 analysis of dataThe Center
			 established under subsection (a) shall compile and analyze available data and
			 data sets on the difference between the earnings of men and women, including
			 the Panel Study of Income Dynamics housed at the University of Michigan in Ann
			 Arbor, and to identify factors which affect differences in earnings.
				(2)Dissemination of
			 findingsThe Center shall—
					(A)disseminate its
			 findings annually to the public, using a website and any other appropriate
			 means; and
					(B)maintain a website
			 to serve as a clearinghouse for the data and findings of relevant recent
			 studies.
					(3)Best practices
			 guidesEach year, the Center shall publish one best practices
			 guide, as follows:
					(A)Best practices
			 guide for businessesNot later than one year after the Center is
			 established under subsection (a), the Center shall publish a best practices
			 guide for businesses containing recommended guidelines for—
						(i)workplace
			 equity;
						(ii)retaining women
			 in the workplace; and
						(iii)promoting a
			 family-friendly workplace.
						(B)Best practices
			 guide for familiesNot later than one year after the publication
			 of the best practices guide for businesses under subparagraph (A), the Center
			 shall publish a best practices guide for families, containing information
			 about—
						(i)the
			 policies of various employers relating to workplace equity, retaining women in
			 the workplace, and promoting a family-friendly workplace;
						(ii)strategies for
			 addressing inequity in the workplace; and
						(iii)recent findings
			 on inequity in the workplace.
						(C)Subsequent
			 editionsThe Center shall update, revise, and publish a
			 subsequent edition of each of the best practices guides under subparagraphs (A)
			 and (B) once every two years after the initial publication of each
			 guide.
					(c)Eligible
			 universityIn this Act, the term eligible university
			 means a public university—
				(1)with a school of
			 public policy, a school of business, a center devoted to the education of
			 women, and social research facilities;
				(2)at which research
			 is conducted on—
					(A)gender differences
			 and levels of achievement in the careers of faculty members employed by
			 institutions of higher education;
					(B)work experiences
			 of non-tenure-track faculty members employed by such institutions;
					(C)policies of such
			 institutions with respect to work and family for tenure-track faculty members;
			 and
					(D)the number of
			 women employed as chief executive officers and directors at large publicly held
			 companies; and
					(3)which has designed
			 or is in the process of designing a national clearinghouse for information
			 concerning gender differences and levels of achievement in the careers of
			 faculty members and work and family policies and issues affecting faculty
			 members which includes citations to research and examples of relevant policies
			 and practices.
				(d)ReportNot later than 12 months after receiving a
			 grant under this Act, the recipient shall submit to the Secretary and to
			 Congress a report documenting how the university used the grant funds and
			 evaluating the level of success of the Center funded by the grant.
			(e)Amount of
			 grantFor each of fiscal years 2010 through 2014, the Secretary
			 shall provide a grant in the amount of $1,000,000 to an eligible university to
			 carry out this Act.
			
